Exhibit 10.116

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 15th day
of September, 2016 by and between Rennova Health, Inc., a Delaware corporation
(the “Company”), and the Investors listed on the signature page below (the
“Investors”).

 

WHEREAS, upon the terms and conditions stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investors wish to purchase, and the Company wishes
to sell promissory notes in the aggregate original principal amount of $440,000,
in the form attached hereto as Exhibit A (the “Notes”), and (ii) common stock
purchase warrants, in the form attached hereto as Exhibit B (the “Warrants”),
which Warrants shall initially be exercisable for up to an aggregate of
2,000,000 Common Shares (as exercised, collectively, the “Warrant Shares”), at
an exercise price of $0.40 per Warrant Share, subject to adjustment, until 5:00
p.m. (Eastern time) on the date of expiration of the Warrant, which is five (5)
years following the Closing Date (as defined herein);

 

WHEREAS, the parties have agreed that the obligation to repay the Note shall be
an unsecured obligation of the Company; and

 

WHEREAS, the Note, the shares of common stock issuable upon conversion of the
Note, the Warrant and the Warrant Shares, are collectively referred to herein as
the “Securities” and the offering contemplated hereby is referred to herein as
the “Offering”.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.       Purchase and Sale of Note and Warrant. On the Closing Date (as
hereinafter defined), subject to the terms and conditions of this Agreement, the
Investors hereby agree to purchase, and the Company hereby agrees to sell and
issue, the Notes and the Warrants, with such principal amount of Note and such
number of Warrant Shares for which each Warrant is exercisable being as set
forth for each Investor on its signature page hereto. The Notes shall be issued
with an original issue discount.

 

2.       Purchase Price. The aggregate purchase price for the Notes and the
Warrants to be purchased by the Investors at the Closing shall be $400,000 (the
“Purchase Price”). At the Closing, the Investors shall fund the Purchase Price
by wire transfer of immediately available funds to the account specified in
writing by the Company prior to the date hereof.

 

3.       The Closing Additional Investment Right. Subject to the conditions set
forth below, the purchase and sale of the Notes and Warrants shall take place at
a mutually agreeable location, on or about the date hereof (the “Closing” and
the “Closing Date”). At the Closing, the Company shall deliver to the Investors:
(i) this Agreement duly executed by the Company, (ii) the Notes purchased hereby
duly executed by the Company and registered in the name of the Investors, and
(iii) the Warrants purchased hereby duly executed by the Company and registered
in the name of the Investors. At the Closing, the Investors shall deliver to the
Company (x) this Agreement duly executed by the Investors and (y) the Purchase
Price for the Notes and Warrants.

 

 



 1 

 

 

4.       Closing Conditions; Certain Covenants.

 

4.1       Conditions to the Investor’s Obligations. The obligation of the
Investors to purchase the Notes and Warrants to be issued to the Investors at
the Closing is subject to the fulfillment, to the Investors’ reasonable
satisfaction, prior to or at the Closing, of each of the following conditions:

 

(a)             Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all respects on the date hereof (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date).

 

(b)             Covenants. The Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

(c)             Notes and Warrants. At the Closing, the Company shall have duly
executed and delivered to the Investors the Notes and Warrants purchased hereby,
in each case duly executed by the Company and registered in the name of the
Investors.

 

(d)             No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(e)             Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be reasonably satisfactory in substance and form to
the Investors, and the Investors shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.

 

(f)              No Consents. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.

 

4.2       Conditions to the Company’s Obligations. The obligation of the Company
to sell and issue the Notes and Warrants to the Investors at the Closing is
subject to the fulfillment, to the Company’s reasonable satisfaction, prior to
or at the Closing, of each of the following conditions:

 

(a)             Representations and Warranties Purchase Price. At the Closing,
the Investors shall have tendered to the Company the Purchase Price by wire
transfer of immediately available funds to the account specified in writing by
the Company prior to the date hereof.

 

 



 2 

 

 

(b)             No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)             Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be satisfactory in substance and form to the Company
and the Company shall have received all such counterpart originals or certified
or other copies of such documents as the Company may reasonably request.

 

4.3       Securities Law Disclosure; Publicity. If the Company determines in its
sole discretion that a Form 8-K disclosing the material terms of the
transactions contemplated hereby is required, then it will file such Form 8-K
timely. The Company represents to the Investors that the Company has publicly
disclosed all material, non-public information delivered to the Investors by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement. The Company shall not, and the Company shall cause each of
its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide the Investors with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of the Investors (which
may be granted or withheld in the Investors’ sole discretion). The Company shall
afford the Investors and its counsel with a reasonable opportunity to review and
comment upon, shall consult with the Investors and their counsel on the form and
substance of, and shall give due consideration to all such comments from the
Investors or its counsel on, any press release, Commission filing or any other
public disclosure made by or on behalf of the Company relating to the Investors,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby, prior to the issuance, filing or public disclosure thereof,
and the Company shall not issue, file or publicly disclose any such information
to which the Investors shall object. For the avoidance of doubt, the Company
shall not be required to submit for review any such disclosure contained in
periodic reports filed with the Commission under the Exchange Act if it shall
have previously provided the same disclosure for review in connection with a
previous filing.

 

4.4       Legends. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 (as
defined below), to the Company or to an affiliate of the applicable Investor,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the 1933 Act. Each Investor
understands that the Securities, except as set forth below, may bear any legends
as required by applicable state securities or “Blue Sky” laws in addition to a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

 



 3 

 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), unless otherwise required by state securities
or “blue sky” laws, at such time in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act, or such holder provides the Company and its legal counsel
with reasonable assurance in writing that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A. In furtherance of the
foregoing, the Company agrees that, at such time as such legend is not required
pursuant to this Section 4.4, the Company shall, no later than three Trading
Days following the delivery by the Investor to the Company of a certificate
representing the shares of common stock issuable upon conversion of the Note or
the Warrant Shares, as applicable, issued with a restrictive legend and a
request to remove such legend with such supporting documents as requested by the
Company (such third Trading Day, the “Legend Removal Date”), either: (A) issue
and deliver (or cause to be issued and delivered) to such Investor a certificate
representing such shares of common stock that is free from all restrictive and
other legends or (B) cause the Company’s transfer agent to credit such
Investor’s or its designee’s account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system with a number of Common Shares equal to the number of
shares of common stock represented by the certificate so delivered by such
Investor. If the Company fails on or prior to the Legend Removal Date to either
(i) issue and deliver (or cause to be issued and delivered) to such Investor a
certificate representing the shares of common stock that is free from all
restrictive and other legends or (ii) cause the Company’s transfer agent to
credit the balance account of such Investor or its designee at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of Common Shares
equal to the number of shares of common stock represented by the certificate
delivered by such Investor pursuant hereto, then, in addition to all other
remedies available to such Investor, the Company shall pay in cash to the
Investor on each day after the Legend Removal Date that the issuance or credit
of such shares is not timely effected an amount equal to 1.0% of the product of
(A) the sum of the number of shares of common stock not issued to such Investor
on a timely basis and to which such Investor is entitled and (B) the VWAP for
the five Trading Day period immediately preceding the Legend Removal Date. In
addition to the foregoing, if the Company fails to so properly deliver such
unlegended certificates or so properly credit the account of such Investor or
its designee at DTC by the Legend Removal Date, and if on or after the Legend
Removal Date such Investor purchases (in an open market transaction or
otherwise) Common Shares to deliver in satisfaction of a sale by such Investor
of shares of common stock that such Investor anticipated receiving from the
Company without any restrictive legend, then the Company shall, within three
Trading Days after such Investor’s request, pay cash to such Investor in an
amount equal to such Investor’s total purchase price (including brokerage
commissions, if any) for the Common Shares so purchased, at which point the
Company’s obligation to deliver a certificate or credit such Investor’s or its
designee’s account at DTC for such shares of common stock shall terminate and
such shares shall be cancelled.

 

 



 4 

 

 

5.       Representations and Warranties of the Company. Except as set forth in
the Disclosure Schedules or the Public Reports (as defined herein), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to the Investors:

 

5.1       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

 

5.2       Capitalization and Voting Rights. The authorized capital stock of the
Company and the shares thereof issued and outstanding were as set forth in the
Public Reports (as defined in Section 5.6 hereof) as of the dates reflected
therein. As of the date hereof, there are 52,356,394 Common Shares issued and
outstanding. All of the outstanding Common Shares have been duly authorized and
validly issued, and are fully paid and nonassessable. Except as set forth in the
Public Reports, no Common Shares are entitled to preemptive rights and there are
no outstanding debt securities and no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company other than those issued or granted in the ordinary
course of business pursuant to the Company’s equity incentive and/or
compensatory plans or arrangements. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the Public Reports, the Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company. Except as set forth in the
Public Reports, the offer and sale of all capital stock, convertible or
exchangeable securities, rights, warrants or options of the Company issued prior
to the Closing Date complied with all applicable federal and state securities
laws, and no stockholder has any right of rescission or damages or any “put” or
similar right with respect thereto that would have a Material Adverse Effect.
Except as set forth in the Public Reports, there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities or this Agreement or the
consummation of the transactions described herein or therein.

 

 



 5 

 



5.3       Authorization; Enforcement. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Notes and the
Warrants, and the performance of all obligations of the Company, and the
authorization (or reservation for issuance), sale and issuance of the Notes, the
Warrants, and the Warrant Shares, have been taken on or prior to the date
hereof. Each of this Agreement, the Notes and the Warrants has been duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

5.4       Valid Issuance of the Securities; Reservation of Common Shares. The
Notes and the Warrants are duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, and free and
clear of all Liens imposed by the Company other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws. The
Warrant Shares when issued and delivered in accordance with the terms of this
Agreement and the Warrant for the consideration expressed herein and therein,
will be duly and validly issued, fully paid and non-assessable and free and
clear of all Liens imposed by the Company other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws. As
of the Closing, the Company has reserved from its duly authorized capital stock
not less than the maximum number of shares of common stock issuable upon
conversion of the Note or exercise of the Warrant (without taking into account
any limitations on (i) the exercise of any Warrant set forth therein or (ii) the
conversion of the Note set forth therein).

 

 



 6 

 

 



5.5       Offering. Subject to the truth and accuracy of the Investors'
representations set forth in Section 6 of this Agreement, the offer and sale of
the Securities, as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.

 

5.6       Public Reports. The Company is current in its filing obligations under
the 1934 Act, including without limitation as to its filings of Annual Reports
on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K
(collectively, the “Public Reports”). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
Company’s Annual Report on Form 10-K/A for the year ended December 31, 2015 and
for each quarterly period thereafter (the “Financial Statements”) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated and with each
other, except that unaudited Financial Statements may not contain all footnotes
required by generally accepted accounting principles. The Financial Statements
fairly present, in all material respects, the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of unaudited Financial Statements to normal year-end audit
adjustments.

 

5.7       Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation. The Company is
not in violation of the requirements of the Trading Market and has no knowledge
of any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Shares in the foreseeable future.

 

5.8       Violations. The consummation of the transactions contemplated by this
Agreement and all other documents and instruments required to be delivered in
connection therewith will not result in or constitute any of the following: (a)
a violation of any provision of the articles of incorporation, bylaws or other
governing documents of the Company; (b) a violation of any provisions of any
applicable law or of any writ or decree of any court or governmental
instrumentality; (c) a default or an event that, with notice or lapse of time or
both, would be a default, breach, or violation of a lease, license, promissory
note, conditional sales contract, commitment, indenture, mortgage, deed of
trust, or other agreement, instrument, or arrangement to which the Company is a
party or by which the Company or its property is bound; (d) an event that would
permit any party to terminate any agreement or to accelerate the maturity of any
indebtedness or other obligation of the Company; or (e) the creation or
imposition of any lien, pledge, option, security agreement, equity, claim,
charge, encumbrance or other restriction or limitation on the capital stock or
on any of the properties or assets of the Company.

 

 



 7 

 

 

5.9       Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any Person, or any agency, bureau or
department of any government or any subdivision thereof, not already obtained,
is required in connection with the execution and delivery of this Agreement by
the Company or the consummation by the Company of the transactions provided for
herein.

 

5.10       Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.

 

5.11       Absence of Litigation. Except as disclosed in the Company’s Public
Reports, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Shares or any of the Company’s officers or
directors in their capacities as such.

 

5.12       Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not iiialtered its method of
accounting, () the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and () the
Company has not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

 

5.13       Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). The Company has not received
a notice (written or otherwise) that any of, the Intellectual Property Rights
has expired, terminated or been abandoned, or is expected to expire or terminate
or be abandoned, within two (2) years from the date of this Agreement. The
Company has not received, since the date of the latest audited financial
statements included within the Public Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or reasonably
be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

 



 8 

 

 

5.14       Intentionally Deleted.

 

5.15       Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf has provided any Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information. The Company understands and
confirms that the Investors will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Investors regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that the Investors do not make nor has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 6 hereof.

 

5.16       No Integrated Offering. Assuming the accuracy of each Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

 

5.17       No General Solicitation; Placement Agent’s Fees. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Investor) relating to or arising out of the transactions
contemplated hereby. Neither the Company nor any of its Subsidiaries has engaged
any placement agent or other agent in connection with the offer or sale of the
Securities.

 

 



 9 

 

 

5.18       Bankruptcy Status; Indebtedness. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. Schedule 5.18 sets forth as of
the date hereof all outstanding secured and unsecured Indebtedness (as defined
below) of the Company or any of its Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed (other than trade
accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments due under leases required to be capitalized in
accordance with GAAP. The Company is not in default with respect to any
Indebtedness. The Company and its Subsidiaries, individually and on a
consolidated basis, are not, and after giving effect to the transactions
contemplated hereby to occur at the Closing will not be, Insolvent (as defined
below). “Insolvent” means, (I) with respect to the Company and its Subsidiaries,
on a consolidated basis, (i) the present fair saleable value of the Company’s
and its Subsidiaries’ assets is less than the amount required to pay the
Company’s and its Subsidiaries’ total Indebtedness (as defined below), (ii) the
Company and its Subsidiaries are unable to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company and its Subsidiaries intend to incur
or believe that they will incur debts that would be beyond their ability to pay
as such debts mature; and (II) with respect to the Company and each Subsidiary,
individually, (i) the present fair saleable value of the Company’s or such
Subsidiary’s (as the case may be) assets is less than the amount required to pay
its respective total Indebtedness, (ii) the Company or such Subsidiary (as the
case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company or such Subsidiary (as the case may
be) intends to incur or believes that it will incur debts that would be beyond
its respective ability to pay as such debts mature. Neither the Company nor any
of its Subsidiaries has engaged in any business or in any transaction, and is
not about to engage in any business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital.

 

 



 10 

 

 

5.19       Regulation M Compliance. Since August 1, 2016, the Company has not,
and to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

 

5.20       Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby and that such Investor is not (i) an officer or
director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the Common Shares (as
defined for purposes of Rule 13d-3 of the 1934 Act). The Company further
acknowledges that such Investor is not acting as a financial advisor or
fiduciary of the Company or any of its Subsidiaries (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby, and any
advice given by such Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Investor’s purchase of the Securities. The Company
further represents to such Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by the
Company and its representatives.

 

5.21       Shell Company Status. The Company is not a shell company (as defined
in Rule 405 under the Securities Act) and has not been a shell company within
the past 2 years. The Company has filed “Form 10 information” with the
Commission as described pursuant to Rule 144 under the Securities Act and at
least 12 months has passed since such “Form 10 information” was filed with the
Commission.

 

5.22       Dilutive Effect. The Company acknowledges that its obligation to
issue (i) shares of common stock upon the conversion of the Note and (ii) the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
is absolute and unconditional, regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

5.23 Intentionally Deleted

 

5.24       Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the business in which the
Company is engaged. The Company has not been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it will be
unable to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

 

 



 11 

 

 

5.25       Employee Relations. The Company is not a party to any collective
bargaining agreement and does not employ any member of a union. The Company
believes that its relations with its employees are good. No executive officer
(as defined in Rule 501(f) promulgated under the 1933 Act) or other key employee
of the Company has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. No
executive officer or other key employee of the Company is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company to any liability
with respect to any of the foregoing matters. The Company is in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

5.26       Title. Except as set forth in the Public Reports, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property,
and have good and marketable title to all personal property, owned by them which
is material to the business of the Company and its Subsidiaries, in each case,
free and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any of its Subsidiaries.

 

5.27       Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all Environmental Laws (as defined below), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

 



 12 

 

 

5.28       Tax Status. Except as set forth in the Public Reports, the Company
and each of its Subsidiaries (i) has timely made or filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has timely paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”).

 

5.29       Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
the Investors hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.

 

5.30       Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

5.31       Illegal or Unauthorized Payments; Political Contributions. Neither
the Company nor any of its Subsidiaries nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

5.32       Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 26, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

 



 13 

 

 

5.33       Investment Company Status. The Company is not, and upon consummation
of the sale of the Securities will not be, an “investment company,” an affiliate
of an “investment company,” a company controlled by an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

5.34       U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by either Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon any Investor’s request.

 

5.35       No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event.

 

6.       Representations and Warranties of the Investors. Each Investor hereby
represents, warrants and covenants, as to itself only and not the other
Investor, that:

 

6.1       Authorization. The Investor has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.

 

6.2       No Public Sale or Distribution. The Investor is (i) acquiring its Note
and Warrant, and (ii) upon conversion of the Note and upon exercise of its
Warrant will acquire its shares of common stock, in each case for its own
account, not as a nominee or agent, and not with a view towards, or for resale
in connection with, the public sale or distribution of any part thereof, except
pursuant to sales registered or exempted under the 1933 Act. The Investor is
acquiring the Securities hereunder in the ordinary course of its business. The
Investor does not presently have any contract, agreement, undertaking,
arrangement or understanding, directly or indirectly, with any individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof (a “Person”) to sell, transfer, pledge, assign or otherwise
distribute any of the Securities.

 

 



 14 

 

 

6.3       Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 

6.4       Reliance on Exemptions. The Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

6.5       Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.

 

6.6       No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

6.7       Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “Blue Sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 

 



 15 

 

 

7.       Use of Proceeds. The Company shall use the proceeds from the sale of
the Securities for general working capital purposes.

 

8.       Rule 144 Availability; Public Information. At all times during the
period commencing on the Closing Date and ending at such time that all of the
Securities can be sold without the requirement to be in compliance with Rule
144(c)(1) under the 1933 Act and otherwise without restriction or limitation
pursuant to Rule 144 under the 1933 Act, the Company shall use its reasonable
best efforts to ensure the availability of Rule 144 under the 1933 Act to the
Investors with regard to the Warrant Shares, including compliance with Rule
144(c)(1) under the 1933 Act. If, (i) at any time any Investor owns any
Securities, the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) under the 1933 Act (a “Public
Information Failure”), or (ii) the Company shall fail to take such action as is
reasonably requested by any Investor to enable such Investor to sell the Warrant
Shares pursuant to Rule 144 under the 1933 Act (including, without limitation,
delivering all such legal opinions, consents, certificates, resolutions and
instructions to the Company’s transfer agent as may be reasonably requested from
time to time by such Investor and otherwise fully cooperate with Investor and
Investor’s broker to effect such sale of securities pursuant to Rule 144 under
the 1933 Act), then, in either case, in addition to such Investor’s other
available remedies, the Company shall pay to such Investor, in cash, as
liquidated damages and not as a penalty, by reason of any such delay in or
reduction of its ability to sell the Securities, an amount in cash equal to one
percent (1.0%) of the aggregate Purchase Price of such Investor’s Securities on
the day of a Public Information Failure and on every thirtieth (30th) day (pro
rated for periods totaling less than thirty days) thereafter until the earlier
of (a) the date such Public Information Failure is cured and (b) such time that
such public information is no longer required for such Investor to transfer the
Warrant Shares pursuant to Rule 144 under the 1933 Act. The payments to which
the Investor shall be entitled pursuant to this Section 8 are referred to herein
as “Rule 144 Failure Payments.” Rule 144 Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Rule 144
Failure Payments are incurred and (ii) the third (3rd) Trading Day after the
event or failure giving rise to the Rule 144 Failure Payments is cured.

 

 



 16 

 

 

9.       Indemnification. In consideration of each Investor’s execution and
delivery of this Agreement and acquiring the Securities hereunder and in
addition to all of the Company’s other obligations under this Agreement, the
Notes and the Warrants, the Company shall defend, protect, indemnify and hold
harmless each Investor and each holder of any Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Notes or the Warrants, (b) any breach of any
covenant, agreement or obligation of the Company contained in any of this
Agreement, the Notes or the Warrants, or (c) any cause of action, suit,
proceeding or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Indemnitee that
arises out of or results from (i) the execution, delivery, performance or
enforcement of any of this Agreement, the Notes or the Warrants, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of the Investor or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by this Agreement or as a
party to this Agreement (including, without limitation, as a party in interest
or otherwise in any action or proceeding for injunctive or other equitable
relief). To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

10.       Listing; Blue Sky. The Company shall promptly secure the approval for
listing of the maximum number of Warrant Shares issuable upon exercise of the
Warrant (without taking into account any limitations on the exercise of the
Warrant set forth therein) that may from time to time be issuable under the
terms of the Warrant, in each case on the Trading Market, if required by the
Trading Market. The Company shall not take any action which could be reasonably
expected to result in the delisting or suspension of the quotation of the Common
Shares on the Trading Market. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to, qualify the Securities for sale to the Investors at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Investors on or prior to the
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, foreign, state and local laws, statutes, rules, regulations and the
like relating to the offering and sale of the Securities to the Investor. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 10.

 

11.       Intentionally Deleted.

 

 



 17 

 

 

12.       Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

 

13.       Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

14.       Restriction on Redemption and Cash Dividends. So long as any Note is
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company
without the prior express written consent of each Investor still holding a Note,
except for the redemption of Series B Preferred Stock for no consideration.

 

15.       Corporate Existence. So long as any Note or Warrant is outstanding,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.

 

16.       Limitation Section 3(a)(10) Transactions and Variable Rate
Transactions.

 

(a)       So long as any Note or Warrant is outstanding, the Company shall be
prohibited from effecting or entering into any (i) debt settlement agreements
pursuant to Section 3(a)(10) of the Securities Act of 1933 and (ii) any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. The Holder shall be entitled to obtain injunctive relief against
the Company to preclude any such issuance, which remedy shall be in addition to
any right to collect damages.

 

17.       Miscellaneous

 

17.1       Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

17.2       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in San Diego County, California, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 



 18 

 

 

17.3       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

17.4       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile or email if
sent during normal business hours of the recipient; if not, then on the next
Trading Day, (c) five (5) Trading Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1)
Trading Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to (a) in the case of the Company, to Rennova
Health, Inc., 400 South Australian Ave., 8th Floor, West Palm Beach, FL 33401
and (b) in the case of the Investors mail to the address listed below on the
signature page.

 

17.5       Amendments and Waivers. No provision of this Agreement may be amended
other than by a written instrument signed by both parties hereto. No provision
of this Agreement may be waived other than in a written instrument signed by the
party against whom enforcement of such waiver is sought. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercises thereof or of any other
right, power or privilege.

 

17.6       Brokers or Finder’s Fees. The Company shall indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a broker’s or finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

 



 19 

 

 

17.7       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

17.8       Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.

 

17.9       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.10       Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.

 

17.11       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

17.12       Fees and Expenses. The Company shall pay or reimburse to the
Investors or their counsel a one-time non-refundable, non-accountable sum equal
to US$5,500 (“Expense Amount”) as and for the fees and expenses incurred by the
Buyer in connection herewith, which Expense Amount may be offset from the
Purchase Price hereunder and be deemed a payment of such portion of the Purchase
Price hereunder. Except as otherwise set forth herein, each party shall bear its
own fees and expenses related to the transactions contemplated by this
Agreement. The Company shall pay all transfer agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any exercise notice delivered by an Investor),
stamp taxes and other taxes and duties levied in connection with the delivery of
any Securities to an Investor.

 

18.       Additional Defined Terms. In addition to the terms defined elsewhere
in this Agreement, the Note and the Warrant, the following terms have the
meanings set forth in this Section 18:

 

18.1       “1934 Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

 



 20 

 

 

18.2       “Commission” means the United States Securities and Exchange
Commission.

 

18.3       “Common Shares” means the common stock, par value $0.01 per share, of
the Company.

 

18.4       “Liens” means a lien, charge pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

 

18.5       “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of this Agreement, the Note or the Warrant,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement, the Note or the Warrant.

 

18.6 Intentionally Deleted

 

18.7       “Subsidiary” means any corporation or other entity of which at least
a majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

 

18.8       “Trading Day” means any day on which the Common Shares are traded on
the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Shares are scheduled to trade on the Trading Market for less
than 4.5 hours or any day that the Common Shares are suspended from trading
during the final hour of trading on the Trading Market (or if the Trading Market
does not designate in advance the closing time of trading on the Trading Market,
then during the hour ending at 4:00:00 p.m., Eastern time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.

 

18.9       “Trading Market” means any of the OTCQB operated by the OTC Markets
Group, Inc. (or any nationally recognized successor thereto); The NASDAQ Capital
Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the New York
Stock Exchange, the NYSE MKT, or the OTCQX operated by the OTC Markets Group,
Inc. (or any nationally recognized successor to any of the foregoing), on which
the common stock may be listed or traded.

 

 

 



 21 

 

 

 

18.11       “VWAP” means the volume weighted average price (the aggregate sales
price of all trades of Common Shares during a Trading Day divided by the total
number of Common Shares traded during such Trading Day) of the Common Shares
during a Trading Day as reported by www.NASADAQ.com.

 

 

Signature Page Follows

 

 

 

 

 

 

 

 

 

 



 22 

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

 

RENNOVA HEALTH, INC.

 

By: /s/ Seamus Lagan

Name: Seamus Lagan, Chief Executive Officer

 

INVESTORS:

 

BLACK MOUNTAIN EQUITIES, INC.

13366 Greenstone Court, San Diego, CA 92131

 

By: /s/ Adam Baker

Name: Adam Baker

Its: President

 

Original Principal Amount of Note: $165,000

Purchase Price: $150,000 (less $5,500 document preparation fee)

Warrants: 750,000

 

GEMINI MASTER FUND, LTD.

c/o Gemini Strategies, 619 So. Vulcan Ave., Suite #203, Encinitas, CA 92024

 

By: /s/ Steven Winters

Name: Steven Winters

Its: President of the Investment Manager to Gemini Master Fund, Ltd.

 

Original Principal Amount of Note: $275,000

Purchase Price: $250,000

Warrants: 1,250,000

 



 23 

 



 

 



EXHIBIT A

 

FORM OF NOTE

 

 

(attached)

 

 

 

 

 

 

 

 

 

 

 



   

 

 



EXHIBIT B

 

FORM OF WARRANT

 

(attached)

 

 

 

 

 

 

 

 

 

 



   

 

 

 



Schedule 5.18

 

INDEBTEDNESS

 



Loan payable under prepaid forward purchase contract  $5,000,000         Loan
payable to TCA Global Master Fund, LP in the principal amount of $3,000,000 at
16% interest, with interest only payments through September 11, 2016 (the "TCA
Debenture"). Principal and interest payments due monthly from October 11, 2016
through September 11, 2017.   3,000,000         Note payable to CommerceNet  in
the original principal amount of $250,000, bearing interest at 6% per annum.
Principal and interest payments are made annually from July 12, 2015 through
July 12, 2017*   170,806         Note payable to Jay Tenenbaum in the original
principal amount of $250,000, bearing interest at 6% per annum. Principal and
interest payments are made annually from July 12, 2015 through July 12, 2017* 
 170,806         Loan payable to Alcimede, LLC, bearing interest at 6% per
annum, with all principal and interest due on February 2, 2017   198,500        
Loan payable to Richard Mendolia   400,000         Capital Lease Obligations 
 2,868,593  Total  $11,808,705                * - Scheduled principal payments
in July 2016 were not made     

 

 

 

 

